Citation Nr: 0715476	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-37 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for asbestos 
lung disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1956 to December 1959 and from June 1960 to July 
1976.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the St. Petersburg 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that granted service connection for asbestos lung 
disease due to asbestos exposure and assigned a 
noncompensable rating, effective April 30, 2002.  In February 
2007, the veteran testified at a Travel Board hearing before 
the undersigned; a transcript of that hearing is of record.  

In an April 2005 statement, the veteran indicated his desire 
to reopen a claim seeking service connection for chronic 
obstructive pulmonary disease (COPD) as secondary to his 
service-connected asbestos lung disease.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears that pertinent medical records remain outstanding.  
At his July 2007 Travel Board hearing, the veteran indicated 
that he received periodic treatment from Dr. A. M. for the 
claimed condition.  The last dated records from Dr. A. M. 
that have been associated with the claims file are from 2002.  
As more recent treatment records may have some bearing on the 
veteran's claim, they should be secured.  On April 2004 VA 
examination, the examiner indicated that the veteran 
frequently underwent diagnostic or clinical testing, however, 
such testing results have not been associated with the claims 
file.  Any diagnostic or clinical testing results related to 
the veteran's service-connected asbestos lung disease should 
be obtained, if available.  

The December 2002 and April 2004 VA examinations are 
inadequate.  Asbestosis is primarily rated on the basis of 
the percentage of Forced Vital Capacity (FVC) or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)). 38 C.F.R. § 4.104, Diagnostic Code (Code) 
6833 (2006).  December 2002 and April 2004 VA examination 
reports indicate that necessary pulmonary function tests 
(PFT's) were not performed, in which, the examiners did not 
report the percentages of either the FVC or the DLCO (SB).  
As such, a new VA examination is indicated that is full and 
complete and will provide both the FVC and the DLCO (SB) 
percentages.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all sources of treatment or 
evaluation he received for asbestosis.  
The RO/AMC should obtain copies of all 
treatment or evaluation records (those 
not yet secured) from the identified 
sources specifically including, but not 
limited to, Dr. A. M. 

2.  The RO/AMC should schedule the 
veteran for a VA pulmonary examination 
to determine the extent and severity of 
his service-connected asbestos lung 
disease.  The claims folder should be 
made available to the examiner.  All 
necessary tests and studies are to be 
performed, including pulmonary function 
tests, and all findings are to be 
reported in detail (and distinguished 
from any co-existing disability (ies)).  
It is essential that the pulmonary 
function study contains the full range 
of results necessary to rate the 
disability under the diagnostic 
criteria (FVC, DLCO (SB), maximum 
exercise capacity, maximum oxygen 
consumption with cardiorespiratory 
limitation).  The presence or absence 
of cor pulmonale, pulmonary 
hypertension, or outpatient oxygen 
therapy should be reported as it 
relates to the veteran's service-
connected asbestos lung disease.  If 
the examiner cannot distinguish between 
the effects the veteran's asbestos lung 
disease on the his respiratory system 
as opposed to the effects of any other 
co-existing disability (ies) on his 
respiratory system, it should be so 
stated for the record.

3.  After completion of the above, the 
RO/MC should review the expanded record 
and determine if a higher rating is 
warranted for the service-connected 
asbestos lung disease.  The veteran and 
his representative should be furnished 
an appropriate supplemental statement 
of the case and be afforded an 
opportunity to respond.  Thereafter, 
the case should be remanded to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


